El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
La única cuestión que los apelantes suscitan ante esta Corte Suprema en este recurso, es la de si puede declararse con lugar una demanda de desahucio y ordenarse el lanza-miento de. unos demandados de las fincas que ocupan, cuando alegan en sq contestación que las poseen como dueños, y pre-sentan alguna evidencia para sostener tal alegación.
Varias veces ha sido tratada esa cuestión por esta Corte Suprema, pues ya se dijo en el caso de Mehrhof v. Rodríguez, 14 D. P. R., 67, lo siguiente:
* * y aquí repetimos lo que ya dijo esta corte en el caso de Redro Regalado v. Francisco Méndez, decidido en 12 de diciembre de 1904, que, según sentencia del Tribunal Supremo de España, de 8 de abril de 1897, no es un juicio de desahucio el adecuado para hacer de-claraciones de derecho más o menos controvertibles. No quiere decir esto, como'parece entender la parte apelante, que toda alegación de *489propiedad deba reservarse para otro juicio, pues si se alega como fun-damento de la demanda la posesión en precario por parte del deman-dado, bien puede alegar éste en su defensa que posee en concepto de dueño y traer al juicio justificación sobre ese extremo, en; cuyo‘caso, si se demostrare como sucede én el presente caso,, que el precario no existe, debe declararse sin lugar el desahucio, sin que por ello se pre-juzgue el resultado de un juicio ’ordinario en que las partes pueden discutir sus derechos dominicales sobre la misma finca objeto del desahucio. ’ ’
La más reciente de nuestras decisiones sobre el particular, es la del caso de Torres et al. v. Pérez, 18 D. P. R., 573, en el que dijimos lo que signe:
“El juicio de desahucio es un procedimiento especial cuyo'único fin es recuperar la posesión de algún inmueble, lanzando de él a quien lo detente sin título alguno para ello. Este juicio no sirve por tanto para resolver sobre el derecho de propiedad, y por eso cuando el demandado alega algún título para la posesión, si esa alegación no está desnuda de toda prueba, no debe decretarse el desahucio y debe-rán las partes discutir en juicio ordinario cuál tiene el título legal a la finca antes de que pueda prosperar tal clase de acción * '* *.
“En este caso la demandada, a la alegación de que poseía en pre-cario, contestó expresando que era dueña por título de compra y que como tal vendió a Pedro Olivo una parte de la finca, hecho éste reco-nocido por los demandantes; y como presentó alguna evidencia para probar su adquisición, ésto suscita la cuestión de si ella efectivamente es dueña o nó por título de compra, cuya controversia no puede resol-verse en un juicio de desahucio por no ser el apropiado para resolver cuestiones sobre propiedad.”
En consecuencia, cuando él demandado en desahucio por precario contesta alegando qne no posee en tal concepto, sino como dueño, y presenta alguna evidencia qne aparentemente demuestre a la corte sentenciadora qne su posesión no es pre-caria, no debe entonces declararse con lugar la demanda de desahucio.
Así,, pues, será necesario determinar en este caso con vista de la evidencia presentada, si hay alguna por parte de los *490demandados que aparentemente demuestre qne no poseen en precario sino en concepto de dueños.
La acción en este caso, fué ejercitada por el administrador judicial de la herencia dejada por Guillermo Camerón Schoon para beneficio de los herederos, y los demandados que son una parte de ellos, han alegado que son los únicos y exclusivos, dueños de las fincas objeto del juicio de desahucio. Para sos-tener esta alegación presentaron como única evidencia la de-claración del codemandado Guillermo Camerón, quien con respecto a este particular manifestó que su padre Guillermo' Camerón Schoon fué casado dos veces, teniendo hijos en am-bos matrimonios; que antes de morir los llamó a todos y les dividió sus fincas éxtrajudicialmente dando a cada uno una. parte de ellas; que desde entonces los demandados trabajan las fincas reclamadas; que- su padre no les hizo escritura de las fincas que les entregó, porque unos eran menores y otros mayores, pero se la hizo a un cuñado de ellos, Agustín Richard, para que luego éste se las traspasase a los deman-dados, lo que no ha hecho, y que luego hubo un pleito sobre nulidad de esa escritura.
Por la evidencia presentada por el demandante se viene en conocimiento de que en efecto, por escritura pública número 100 de Io. de agosto de 1904, Guillermo Camerón y Schoon y su esposa vendieron a Agustín Richard González cuatro fin-, cas, tres de las cuales son las que motivan el presente juicio, por cierta cantidad de dinero que confesaron recibida; pero muerto Guillermo Camerón Schoon en 1904, sin testamento, se hizo la declaratoria judicial de sus herederos, y posteriormente por sentencia firme de la Corte de Distrito de Arecibo en pleito seguido por Carlos, Jaime Camerón y otros v. Agustín Richard y otros, fué anulada la escritura de venta de que hemos hecho mención, declarándose pertenecer a la Sucesión de Don Guillermo Camerón Schoon, las fincas en tales escrituras descritas y cancelándose los asientos que había producido en el registro de la propiedad, los que que-daron a nombre de Guillermo Camerón Schoon, según admi-*491siones del abogado de los demandados hechas dnrante el juicio.
No creemos por tanto que la evidencia presentada para demostrar que los demandados no poseen en concepto de pre-cario, sino de dueños, sea bastante para impedir qne la corte inferior dictara la sentencia qne pronunció declarando con lngar la demanda de desahucio, ya que no demuestra a pri-mera vista que los demandados tengan aparentemente título alguno a la propiedad de las fincas objeto del juicio de desa-hucio, con mayor razón cuanto que han admitido que la escri-tura de venta de Richard, no solamente fué anulada, sino que se declaró por sentencia que las fincas comprendidas en esa escritura, que son a las que se refiere el desahucio, pertenecen a la Sucesión de Guillermo Camerón Schoon, representada en este juicio por el demandante.
En el caso de Torres et al. v. Pérez a que hemos hecho referencia, lo mismo que en los de Pesquera v. Díaz, 8 D. P. R., 114 y Del Valle v. Andreu, 11 D. P. R., 418, citado por los apelantes, se declararon sin lugar las demandas porque los demandados presentaron pruebas para demostrar que ellos no poseían en concepto de precario, y en vista de ellas así lo estimó el tribunal en cada caso; mas habiendo llegado en el presente casó a la conclusión, de que la evidencia de los demandados no es suficiente para demostrar que no poseen en precario, la sentencia apelada debe ser confirmada. ■

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.